     Case 2:17-cv-02086-RFB-CWH Document 33 Filed 01/15/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    BRIAN WAYNE CRAWLEY,                             Case No. 2:17-cv-02086-RFB-CWH
12                       Petitioner,                   ORDER
13           v.
14    BRAD CAIN, et al.,
15                       Respondents.
16

17          This is a stayed habeas corpus action under 28 U.S.C. § 2254. Petitioner has filed a motion

18   to reopen (ECF No. 31) and an unopposed motion for an enlargement of time (first request) (ECF

19   No. 32). The court grants both motions.

20          IT THEREFORE IS ORDERED that petitioner's motion to reopen (ECF No. 31)
                                                                                32) is

21   GRANTED. The clerk of the court is directed to reopen the action, to lift the stay, and to reinstate

22   the motion to dismiss (ECF No. 16).

23          IT FURTHER IS ORDERED that petitioner's unopposed motion for an enlargement of time

24   (first request) (ECF No. 32) is GRANTED. Petitioner will have up to and including February 1,

25   2021, to file a response to the motion to dismiss (ECF No. 16).

26          DATED: January 15, 2021
27                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
28                                                                United States District Judge
                                                       1
